THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

IN THE MATTER OF A CRIMINAL

COMPLAINT AGAINST DQ im: INA™M

MAHAMUD TOOXOOW MAHAMED [41 My His De
AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Stacy Lee Moore, a Special Agent with the Federal Bureau of Investigation (FBI), being duly
sworn, depose and state as follows:

1. I have been employed as a Special Agent with the FBI since 2004, and | am currently assigned to
the Kansas City Division, Joplin, Missouri, Resident Agency. Since joining the FBI, I have
conducted investigations involving kidnapping and the sexual exploitation of children, including
coercion and enticement and transportation of minors.

2 As part of my duties with FBI, I investigate criminal violations of Title 18 of the United States
Code, including violations of 18 U.S.C. § 1201, that is, kidnapping.

3. The statements in this affidavit are based on personal observations, my training and experience,
investigation of this matter, and information obtained from other agents and witnesses. Because
this affidavit is being submitted for the limited purpose of securing a criminal complaint, this
affiant has not included each and every fact known to me concerning this investigation. The
affiant has set forth the facts necessary to establish probable cause to believe that Mahamud
Tooxoow MAHAMED has violated 18 U.S.C. § 1201(a)(1) and (g), that is, kidnapping of a
minor.

STATUTORY AUTHORITY

4, 18 U.S.C. § 1201(a)(1) prohibits any person from unlawfully seizing, confining, inveigling,

decoying, kidnapping, abducting, or carrying away and holding for ransom or reward or

otherwise any person, or attempting to do so, except in the case of a minor by the parent thereof,

Case 3:19-cr-05042-RK Document 1-1 Filed 08/13/19 Page 1of5
which occurs when the person is willfully transported in interstate or foreign commerce,
regardless of whether the person was alive when transported across a State boundary, or the
offender travels in interstate or foreign commerce or uses the mail or any means, facility, or
instrumentality of interstate or foreign commerce in committing or in furtherance of the
commission of the offense. The term “minor,” as defined in 18 U.S.C. § 1201(g), refers to any
“children” who has not yet attained the age of eighteen years.
PROBABLE CAUSE

On July 29, 2019, the McDonald County, Missouri, Sheriff's Office (MCSO) received a report of
a deceased body that was located off of Missouri Highway 59 between Lanagan, Missouri, and
Noel, Missouri. The deceased female was located in a partially unclothed state within a suitcase,
A subsequent investigation conducted by the MCSO led to the identification of the deceased as
Jessica McCormack (hereinafter “McCormack”).

Through the course of the investigation, MCSO discovered that McCormack’s last known
address was 229 Main Street, Noel, Missouri. This was confirmed by MCSO through prior law
enforcement contact and calls for service. A review of calls for service reports obtained from the
McDonald County 9-1-1 Dispatch Center conducted by the MCSO showed that on July 16, 2019,
law enforcement officers with the Noel, Missouri, Marshal’s Office made contact with
McCormack and her three children at McCormack’s residence, 229 Main Street, Noel, Missouri.
McCormack’s three children are identified as Jane Doe | (four years old), Jane Doe 2 (two years
old), and Jane Doe 3 (six months old). The report indicated that Mahamud Tooxoow
MAHAMED (hereinafter “*MAHAMED”), identified as McCormack’s paramour, was also at the
residence at the time and law enforcement officers checked MAHAMED for active warrants

while on scene.

Case 3:19-cr-05042-RK Document 1-1 Filed 08/13/19 Page 2 of 5
11.

Dispatch had also received a call from an individual on July 17, 2019, reporting that he/she had
been unable to contact McCormack.

MAHAMED is the biological father of the two-year-old female child, Jane Doe 2. Jane Doe |’s
biological father is Miguel Angel Casillas (hereinafter “Casillas”) who resides in Oklahoma.
The biological father of Jane Doe 3 cannot be positively identified at this time.

On August 8, 2019, after making positive identification of McCormack’s body, the MCSO
issued an Amber Alert for McCormack’s three biological children, who could not be located at
McCormack’s residence. On August 8, 2019, Jane Doe’s 1, 2, and 3 were subsequently located
in Des Moines, lowa, and taken into state custody.

On August 12, 2019, your Affiant spoke with Detective Jake Lancaster with the Des Moines,
lowa, Police Department. Detective Lancaster informed your Affiant that the Jane Does were
located at 6011 Creston Avenue, Unit 1, Des Moines, lowa. Malyun Koliso, the resident at 6011
Creston Avenue, Unit 1, informed Detective Lancaster that on August 5, 2019, MAHAMED
arrived at her residence with the Jane Does between 6:00 p.m. and 7:00 p.m. Koliso knew
MAHAMED from having previously worked with him at the Tyson plant in Noel, Missouri.
Koliso reported that on August 8, 2019, at approximately 4:00 a.m., she awoke to the children
crying. When she got out of bed, she discovered that MAHAMED was not in the residence.
Koliso stated that she found a note from MAHAMED informing her that he could not care for
the children and had left.

On August 12, 2019, your Affiant spoke with Dianne Cooper with the Missouri Department of
Social Services Children’s Division in McDonald County, Missouri. Cooper informed your
Affiant that an investigation conducted by the Children’s Division indicated that the father of

McCormack’s oldest child was Casillas.

Case 3:19-cr-05042-RK Document 1-1 Filed 08/13/19 Page 3 of5
On August 8, 2019, MCSO Lieutenant Brandon Barrett interviewed Casillas, who confirmed that
Jane Doe | is his daughter and that MAHAMED did not have his consent to take Jane Doe |
outside the state of Missouri, specifically to lowa.

Your Affiant received information from Lt. Barrett that he also interviewed Ibrahim Akfeen on
August 12, 2019. Akfeen reported that he used to live at 229 Main Street with McCormack and
the Jane Does. Akfeen stated he moved out on July 15, 2019, to move to St. Louis, Missouri.
On July 16, 2019, in the early morning hours, while he was in St. Louis, Akfeen received a
phone call from McCormack asking him to come pick her and the Jane Does up from her
residence at 229 Main Street. Noel. Missouri. McCormack also texted Akfeen to come pick her
up. Akfeen did not do so, because he was in St. Louis. This was the last time Akfeen heard from
McCormack.

Based upon the investigation, July 16, 2019, was the last date any individual observed
McCormack to be alive. Furthermore, the last time the Jane Does were observed to be in the
state of Missouri, before they were located in lowa, was on July 16, 2019, at 229 Main Street,
Noel, Missouri by Noel Marshal’s Officers.

An individual must cross a state line to go from the state of Missouri to the state of Iowa.

Case 3:19-cr-05042-RK Document 1-1 Filed 08/13/19 Page 4of5
CONCLUSION
16. Based on the above facts, this affiant believes there is probable cause in support of a criminal
complaint against Mahamud Tooxoow MAHAMED for violation of 18 U.S.C. § 1201(a)(1) and
(g), that is, kidnapping of a minor.
ef
Stacy Leé Moore

Special Agent
Federal Bureau of Investigation

Subscribed and sworn before me this 13'" day of August, 2019.

David P. Rush

United States Magistrate Judge
Western District of Missouri

Case 3:19-cr-05042-RK Document 1-1 Filed 08/13/19 Page 5of5
